Citation Nr: 0333100	
Decision Date: 11/25/03    Archive Date: 12/10/03

DOCKET NO.  96-32 617	)	DATE
	)
	)

Received on appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Whether the appellant is a surviving spouse of the veteran 
for purposes of Dependency and Indemnity Compensation (DIC) 
benefits.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The veteran served on active duty from May 1956 to May 1959 
and from June 1959 to July 1976.  The appellant married the 
veteran in April 1980.

This is an appeal from a January 1996 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee (Nashville RO), which held that new and 
material evidence had not been submitted regarding a prior 
claim that denied the appellant recognition as the veteran's 
surviving spouse for purposes of entitlement to DIC benefits.  
In October 1996, the Board remanded the case to the Nashville 
RO for additional development, to include obtaining 
information from the proper officials in Madison County, 
Alabama, about the veteran's and appellant's previous divorce 
decrees.  Subsequently, the case was transferred to the RO 
located in Jackson, Mississippi (Jackson RO).  

The appellant testified at a Central Office (CO) hearing 
before the undersigned Veterans Law Judge on September 8, 
1998.  A transcript of that hearing has been associated with 
the record.

In a June 1999 decision, the Board determined that new and 
material evidence had been submitted to reopen a claim as to 
whether the appellant is a surviving spouse of the veteran 
for purposes of DIC benefits, reopened the appellant's claim, 
and remanded the case to the RO for additional development.  
In April 2003, the Board again remanded the case to the RO 
for additional development.  The case is now before the Board 
for further appellate consideration.



FINDINGS OF FACT

1.  VA has properly developed and obtained all relevant 
evidence needed for an equitable disposition of, and 
adequately notified the appellant of the evidence necessary 
to substantiate, the claim addressed in this decision.

2.  The veteran and the appellant were married in April 1980.

4.  The veteran died in May 1982.

5.  No child was born of the relationship of the veteran and 
the appellant.

6.  The appellant has presented evidence to show she was 
unaware of any legal impediment to her claimed marriage.

7.  L. S., the veteran's legal surviving spouse filed a claim 
for, and was granted, VA death benefits.

8.  At the time of the veteran's death in May 1982, the 
appellant was not legally married to the veteran. 


CONCLUSION OF LAW

The appellant may not be recognized as the veteran's 
dependent spouse for VA death benefit purposes.  38 U.S.C.A. 
§§ 101, 103 (West 2002); 38 C.F.R. §§ 3.1(j), 3.50, 3.52, 
3.205 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that she is the veteran's surviving 
spouse and as such, she not L. S., is entitled to DIC 
benefits.

The veteran married L. S. on August [redacted], 1959, in York County, 
South Carolina.  Proof of that marriage was of record when 
the RO denied the appellant's original claim in 1982.  One 
child was adopted and one child was born to their union.  
There is also proof that the appellant married the veteran on 
April [redacted], 1980, in Madison County, Alabama.  This marriage 
continued until the veteran's death on May [redacted], 1982; no 
children were born to them.  The appellant was divorced at 
the time she married the veteran and proof of that divorce is 
in the record.

Additional documents in the claims file indicate that the 
veteran referred to the appellant as his wife in connection 
with claims for VA benefits from approximately December 8, 
1981, and that his address and hers were the same 
(Huntsville, Alabama) from the time of their marriage until 
his death.  At a September 1982 VA field examination, the 
veteran's first spouse, L. S., contended that she and the 
veteran cohabited from the time of their marriage in 1959 
until his death in 1982, although she acknowledged that he 
only came home on the weekends from the time he started 
working in Huntsville, Alabama.  Records in the file reflect 
that the veteran started working in Huntsville in June 1978.  

In connection with her original claim, the appellant informed 
the RO that she knew of the veteran's prior marriage to L. 
S., but married him on his word that he had divorced L. S. in 
August 1972.  Their application for a marriage license 
reflected one prior marriage and divorce for each.  However, 
efforts to obtain proof of such a divorce were unsuccessful.  
On the basis of these facts, the Nashville RO determined that 
L. S. was the proper claimant to be recognized as the 
surviving spouse of the veteran, essentially for the 
following reasons:

[L. S.] insists that there was no 
separation between her and the veteran.  
It does appear from available evidence 
that his marriage to [the appellant] was 
a fact of which she was completely 
ignorant.  He apparently continued to 
maintain his marital relationship with 
her while living in a similar 
relationship with [the appellant].  In 
the absence of evidence to the contrary, 
her statements must be accepted that 
there was no separation between them 
prior to his death.

In view of a determination that there was 
no separation or other termination of the 
marital relationship between the veteran 
and [L. S.], then there is no alternative 
but to find that [the appellant's] 
marriage to the veteran was not valid 
because the legal impediment that existed 
in the form of his ongoing marriage to 
[L. S.].  [Emphasis added].

In view of the above, the RO concluded that the appellant's 
marriage to the veteran could not be deemed valid [under what 
is now 38 C.F.R. § 3.52 (2003)] because a claim had been 
filed by L. S., who was determined to be the legal widow of 
the veteran and found entitled to VA benefits.

Evidence associated with the claims file since the November 
1982 denial of the appellant's original claim for death 
benefits includes a letter from the veteran's and appellant's 
pastor, indicating that they were members of his church until 
the veteran's death in May 1982; a statement from a nurse's 
assistant that she was employed by the appellant to care for 
the veteran at the Huntsville Hospital until his death; and a 
copy of an Order from the Chancery Court in Lebanon, 
Tennessee, submitted by the appellant, which indicated that 
L. S.'s divorce proceeding against the veteran was dismissed 
for want of prosecution on May 1, 1978.  While the latter 
court document proves that L. S. never was divorced from the 
veteran, the Board found that it impeached her credibility to 
a substantial degree with regard to the field examination 
interview she provided in September 1982.  At that time, L. 
S. informed the examiner that she and the veteran cohabited 
as man and wife until his death and that, in effect, there 
was never any problems between the two notwithstanding his 
arrangement beginning in 1978 of working in Huntsville and 
then commuting back to their residence on weekends.

At a September 1998 CO hearing, the appellant testified that 
she met the veteran when they were working together at the 
Madison Manor Nursing Home in Huntsville; that the veteran 
moved in with her six months prior to their marriage; that 
she did not know of any impediment to their marriage before 
the marriage; that they were married for a little over two 
years before the veteran's death in May 1982; that the 
veteran stayed with her on the weekends up until the time of 
his death; that when they went somewhere on the weekend they 
were normally together; and that as far as she knew the 
veteran was not sending any money to his children from his 
previous marriage.  The appellant stated that she paid for 
all the veteran's burial and funeral expenses; that the 
veteran was in the hospital on her insurance; and that she 
had a military ID card.  She testified that the veteran told 
her that at the time they began living together, that he had 
received a divorce from his former spouse; that the veteran 
had two adopted children; and that the first time she found 
out that the veteran was not divorced was when she wrote to 
the VA about benefits.  The appellant stated that L. S. 
called her just after the veteran died and wanted to come to 
her house as L. S. was under the impression that her house 
was the veteran's house; but, since the appellant had the 
house when she married him, she told L. S. to go to the 
funeral home with his children.  The appellant added that it 
was the only time she heard from, and the first time she saw, 
L.S.  The appellant maintains that she should not be punished 
for something she did not know about because she was the one 
who took care of the veteran and stuck by him and paid for a 
nurse's assistant to stay with him while she worked. 

In a June 1999 decision, the Board concluded that the new 
evidence submitted since the November 1982 decision, 
specifically, the Lebanon Chancery Court's Order dated May 1, 
1978, was sufficiently significant that it must be considered 
in order to fairly decide the merits of the appellant's claim 
and reopened the appellant's claim.  This document proves 
that L. S. and the veteran had at least initiated proceedings 
to obtain a divorce in 1978, a time period, which coincided 
with the veteran's relocation to Huntsville, Alabama.  The 
Board found that the May 1978 court order suggests that the 
veteran and L. S. separated in 1978 when he moved to 
Huntsville, a finding that clearly conflicts with the 
information provided by L. S. in September 1982.  Given L. 
S.'s statements made in September 1982, the document placed 
into considerable doubt her statements as to their 
cohabitation from 1978 forward.  Also, it is clear that the 
RO's decision in November 1982 was based in large part on the 
fact that evidence of a "separation or other termination of 
the marital relationship" between the veteran and L. S. could 
not be obtained, hence supporting L. S.'s claim in 1982.  
Consequently, the Board remanded the case to the RO for 
additional development, directing the Nashville RO to obtain 
an opinion from its Regional Counsel addressing the validity 
of the appellant's marriage under Alabama law to the veteran.  
Following that, the RO was to readjudicate the claim based on 
a merits-based review of the evidence of record.  If the 
decision remained adverse to the appellant, she and her 
representative were to be furnished a supplemental statement 
of the case (SSOC), providing adequate notice of all actions 
taken by the RO following issuance of the March 1998 SSOC.  

In paragraph 2 of a July 2000 opinion, the Regional Counsel 
noted that, in the process of determining who, as between the 
appellant and L. S., was entitled to the veteran's widow 
benefits, no search of divorce records was done in York 
County, South Carolina, Cumberland County, North Carolina, 
Mecklenburg County, North Carolina, or Union County, North 
Carolina -- counties where the veteran and L. S. resided at 
one time or another following their 1959 marriage.  Efforts 
to find proof in Tennessee of the veteran's divorce from L. 
S. were unsuccessful.  Subsequently, a copy of a Chancery 
Court order in Lebanon, Tennessee, dated May 1, 1978, 
dismissing for want of prosecution a divorce proceeding by L. 
S. against the veteran was discovered by the appellant and 
placed in the record.  A 1996 request to the Madison County 
Court, in Huntsville, Alabama, for information on whether or 
not it had any information on any divorce regarding the 
veteran resulted only in a reply that there is no record in 
that county of a divorce between the veteran and the 
appellant.  No information in the Madison County Court was 
obtained regarding whether or not it had a record of a 
divorce between the veteran and L. S.  

The Regional Counsel noted, in paragraph 5 of its opinion, 
that under Alabama law, if a husband fraudulently conceals 
from his wife prior to their ceremonial marriage the fact of 
an earlier marriage, his subsequent obtaining of a divorce 
from his first wife can cause a second marriage to ripen into 
a common-law marriage through the continued cohabitation the 
parties after the dissolution of the disbarring prior 
marriage.  In paragraph 6, the Regional Counsel indicated 
that, under Alabama law, L. S.'s marriage to the veteran is 
presumed to have been dissolved by divorce because of his 
subsequent marriage to the appellant.  However, this 
presumption may be rebutted by evidence showing that there is 
no record of a divorce between L. S. and the veteran in any 
location where either L. S. or the veteran resided.  

The Regional Counsel also stated that the evidence in the 
claims file shows no certificate of divorce between L. S. and 
the veteran on file with the Tennessee Division of Vital 
Statistics and there is no record of a divorce decree in the 
records of Wilson County, Tennessee, where L. S. and the 
veteran resided.  But the Regional Counsel observed that no 
search was done in York County, South Carolina, Madison 
County, Alabama, or any other location where one or of both 
the parties to the first marriage may have resided.  The 
Regional Counsel recommended that additional inquiries 
concerning records in such counties are necessary to 
adequately corroborate L. S.'s claim that her marriage to the 
veteran was not dissolved by divorce.  Should evidence 
indicate no record of a divorce between L. S. and the veteran 
exists in the records of the counties where she and the 
veteran resided, together or separately, between 1959 and his 
death in 1982, it would be within VA's authority and 
discretion as a finder of fact to find that the presumption 
that the first marriage had not been dissolved by divorce had 
been rebutted and that the veteran's marriage to the 
appellant was invalid under Alabama law.  (See paragraph 7 of 
the Regional Counsel's opinion.)

Subsequently, the Nashville RO received responses from 
Mecklenburg, Union and Cumberland Counties in North Carolina 
and the South Carolina Office of Vital Records & Public 
Health Statistics (covering York County, South Carolina) that 
there were no records of a divorce between the veteran and L. 
S.  An October 2002 VA Field Examination Report reflects that 
L. S. stated that she never filed for a divorce and did not 
remember signing any court order for any action and that she 
had no knowledge of the relationship of the veteran with the 
appellant.  The investigator recommended contacting the 
Chancery Clerk of Lebanon to clarify if there was ever a 
divorce or if there was a divorce filed between L. S. and the 
veteran.

In a May 2003 letter, in compliance with the Board's April 
2003 remand, the Jackson RO advised the appellant that a 
marriage cannot be contracted if either party is already 
married and asked the appellant to provide the first and last 
names of prior marriage partners and where, when and how the 
prior marriages were terminated (death, divorce, annulment).  
The RO also asked that she furnish a copy of the divorce 
decree of the veteran from L. S. and any other evidence or 
argument within 30 days.  The appellant did not respond.  In 
June 2003, the Office of Vital Records for the State of 
Alabama certified that a diligent search of the records in 
their custody from 1967 to 1977 revealed no divorce decrees 
for the veteran and L. S.  In an August 2003 SSOC, the 
Jackson RO confirmed that the appellant may not be recognized 
as the veteran's dependent spouse for VA death benefit 
purposes, as her April 1980 marriage to the veteran was 
invalid under state law because the veteran was not divorced 
from L. S. and, thus, was still legally married to L. S. at 
the time of his invalid marriage to the appellant in April 
1980.  In a response to the SSOC the same month, the 
appellant stated that she was not satisfied with the RO's 
decision and requested that her appeal be sent to the Board 
without waiting for the 60-day due process period to expire.  
Given the foregoing, the Board finds that the RO has 
substantially complied with the Board's April 2003 remand.  
See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand 
not required under Stegall v. West, 11 Vet. App. 268 (1998) 
where Board's remand instructions were substantially complied 
with).

During the pendency of the appeal, the Veterans Claims 
Assistance Act (VCAA) was enacted and became effective.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002).  The VCAA essentially eliminates the requirement that 
a claimant submit evidence of a well-grounded claim and 
provides that VA will notify the claimant and the claimant's 
representative, if any, of information required to 
substantiate a claim and will assist the claimant in 
obtaining evidence necessary to substantiate a claim.  VA has 
also revised the provisions of 38 C.F.R. § 3.159 effective 
November 9, 2000, in view of the new statutory changes.  See 
66 Fed. Reg. 45,620-32 (Aug. 29, 2001).  VA is not required 
to provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.

After examining the record, the Board is satisfied that all 
relevant facts have been properly developed, to the extent 
possible, and no further assistance to the appellant is 
required to comply with the duty to assist mandated by 
38 U.S.C.A. § 5103A (West 2002).  In this connection, the 
Board finds that the veteran's DD-214, the certificates of 
marriage, the veteran's certificate of death, the appellant's 
divorce decree, the VA field examination reports dated in 
September 1982 and October 2002, the July 2000 Regional 
Counsel opinion, the various court, county and state 
responses to inquiries about the claimed divorce of L. S. and 
the veteran, and the testimony and statements of the 
appellant, her representative, her pastor, a nurse's 
assistant, and L. S are adequate for determining whether the 
appellant is the surviving spouse of the veteran for purposes 
of death benefits.  The appellant has not identified any 
evidence, which may be pertinent to her claim that the RO has 
not obtained and considered.  Thus, the Board finds that the 
VA has obtained, or made reasonable efforts to obtain, all 
evidence, which might be relevant to the appellant's claim.  
Accordingly, the Board finds that no further assistance to 
the appellant in acquiring evidence is required by statute.  
38 U.S.C.A. § 5103A (West 2002).

The Board finds that the RO also has complied with the notice 
requirements of the VCAA.  In essence, the appellant in this 
case has been notified as to the laws and regulations 
governing eligibility for death pension benefits.  In a May 
2003 VCAA letter and January and August 2003 SSOCs, the RO 
advised the appellant of the new duty to assist provisions of 
the VCAA, what VA would do and had done, what she should do, 
and was given an opportunity to supply additional information 
in support of her claim.  She has, by information letters, a 
Regional Counsel opinion, a June 1996 statement of the case 
(SOC) and SSOCs issued in March 1998 and January and August 
2003, been advised of the evidence considered in connection 
with her appeal and what information VA and the appellant 
would provide.  See Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  Specifically, the RO notified the appellant, in 
a June 1996 SOC and in SSOCs issued in March 1998 and January 
and August 2003, that she would have to show that she was 
legally married to the veteran at the time of his death to be 
considered as his surviving spouse or that L. S. was not the 
veteran's legally surviving spouse.  Further, all of the 
relevant evidence has been considered.  Moreover, in 
correspondence signed by the appellant on August 20, 2003, 
she requested that her appeal be sent to the Board without 
waiting for the 60-day due process period to expire.  Thus, 
the Board finds that there has been no prejudice to the 
appellant that would warrant further notification or 
development for the issue discussed in this decision.  As 
such, the appellant's procedural rights have not been 
abridged, and the Board will proceed with appellate review.  
Bernard v. Brown, 4 Vet. App. 384, 393 (1993).

Death pension, DIC and accrued benefits are payable to a 
"surviving spouse" who meets the legal criteria for 
entitlement to such benefits.  38 U.S.C.A. §§ 1521, 1541, 
5121 (West 2002).  A "spouse" is a person of the opposite sex 
whose marriage to the veteran meets the requirements noted in 
38 C.F.R. § 3.1(j).  38 C.F.R. § 3.50(a) (2003).  The term 
"surviving spouse" is defined, in pertinent part, as a person 
of the opposite sex who: (1) was the lawful spouse of a 
veteran at the time of the veteran's death, and (2) who lived 
with the veteran continuously from the date of marriage to 
the date of the veteran's death (except where there was a 
separation which was due to the misconduct of, or procured 
by, the veteran without fault of the spouse), and (3) who has 
not remarried.  38 U.S.C.A. § 101(3) (West 2002); 38 C.F.R. § 
3.50.  "Marriage," for VA purposes, means a marriage valid 
under the law of the place where the parties resided at the 
time of the marriage, or the law of the place where the 
parties resided when the right to benefits accrued.  38 
C.F.R. § 3.1(j) (2003).

Where an attempted marriage of a claimant to a veteran was 
invalid by reason of a legal impediment, the marriage will 
nevertheless be deemed valid if: (a) the marriage occurred 
one year or more before the veteran died or existed for any 
period of time if a child was born of the purported marriage 
or was born to them before such marriage, and (b) the 
claimant entered into the marriage without knowledge of the 
legal impediment, and (c) the claimant cohabited with the 
veteran continuously from the date of marriage to the date of 
his or her death, and (d) no claim has been filed by a legal 
surviving spouse who has been found entitled to gratuitous 
death benefits other than accrued monthly benefits covering a 
period prior to the veteran's death.  38 C.F.R. § 3.52 
(2003).  

Under 38 C.F.R. § 3.205(a), the existence of a marriage may 
be established by a copy of the public record of marriage, 
certified or attested, or by an abstract of the public 
record, containing sufficient data to identify the parties, 
the date and place of the marriage, and the number of prior 
marriages by either party if shown on the official record, 
issued by the officer having custody of the record or one 
authorized to act for such officer bearing the seal of such 
officer, or otherwise properly identified, or a certified 
copy of the church record of marriage.  See 38 C.F.R. 
§ 3.205(a) (2003).  In the absence of conflicting 
information, proof of a legally valid marriage, which meets 
the requirements of 38 C.F.R. § 3.205(a), along with a 
certified statement by the appellant concerning the 
dissolution of any prior marriage, may be accepted as 
establishing a valid marriage so long as the evidence is 
corroborated by the evidence of record.  See 38 C.F.R. § 
3.205(b).  If, however, the appellant is trying to establish 
the existence of a "deemed valid" marriage to the veteran, 
where she has submitted proof in accordance with 38 C.F.R. § 
3.205(a) (e.g., submitting certain types of public documents) 
and in accordance with 38 C.F.R. § 3.52, the appellant's 
signed statement that she had no knowledge of an impediment 
to the marriage to the veteran will be accepted, in the 
absence of information to the contrary, as proof of that 
fact.  See 38 C.F.R. § 3.205(c).

VAOPGCPREC 58-91 (June 17, 1991) held that where it is 
established that a claimant for gratuitous veteran's death 
benefits entered into a marriage with a veteran without 
knowledge of the existence of a legal impediment to that 
marriage, and thereafter cohabited with the veteran for one 
year or more immediately preceding the veteran's death, such 
marriage will be deemed to be valid. The requirement of a 
marriage ceremony by a jurisdiction that does not recognize 
common-law marriage constitutes a "legal impediment" to such 
a marriage.
The appellant in this case cannot be considered to be the 
"surviving spouse" of the veteran because at the time of the 
veteran's death in May 1982, he and the appellant were not 
legally married.  

The evidence shows that the veteran and the appellant were 
married in April 1980 and cohabited until his death in May 
1982 as corroborated by their pastor's statement.  The 
appellant does not allege, and the evidence of record does 
not show, that they had any children.  Thus, the attempted, 
childless marriage occurred one year or more before the 
veteran died.  The record also shows that at the time of the 
marriage, the appellant thought that the veteran was divorced 
and that she entered into the marriage without knowledge of 
the legal impediment (that is, that he was still married to 
L. S.).  The marriage certificate reflects that both she and 
the veteran each had one previous marriage that ended in 
divorce.  However, to be deemed a valid marriage for VA 
benefits the appellant must also show that no claim has been 
filed by a legal surviving spouse, who has been found 
entitled to gratuitous death benefits other than accrued 
monthly benefits covering a period prior to the veteran's 
death.  The Board observes that, in September 1995, L. S. was 
recognized as the veteran's surviving spouse for VA purposes 
and found entitled to DIC benefits.  Because of the field 
investigation reports and the various negative responses to 
VA requests for proof of a divorce between L. S. and the 
veteran, the Board determines that the veteran and L. S. were 
legally married at the time of his death.  Therefore, the 
appellant's marriage to the veteran was invalid under Alabama 
law and it cannot be deemed valid because L. S., the 
veteran's legal surviving spouse, filed a claim and was found 
entitled to DIC benefits.

The appellant is not shown to have been legally married to 
the veteran at the time of his death and L. S. has been 
granted DIC benefits as the veteran's legal surviving spouse, 
as such the appellant is not entitled to recognition as the 
veteran's surviving spouse for VA purposes and has no legal 
basis to claim entitlement to DIC benefits, improved death 
pension benefits, or accrued benefits.  The law in this case 
is dispositive; therefore, the appellant's claim must be 
denied based on a lack of entitlement under the law.  Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).  The United States 
Court of Appeals for Veterans Claims (Court) has held that in 
cases where the law, and not the evidence, is dispositive, 
the VCAA is not applicable to the appeal.  Mason v. Principi, 
16 Vet. App. 129, 132 (2002).  As such, no further action is 
required pursuant to the VCAA.




ORDER

Entitlement to recognition of the appellant as the veteran's 
surviving spouse for VA DIC benefits is denied.



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



